In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS
                                          No. 10-561V
                                      Filed: June 12, 2013

***************************************
ROBERT and ROSA COX, as parents and,           *      NOT TO BE PUBLISHED
Legal representatives of their minor daughter, *
KAITLYN COX,                                   *
                                               *
              Petitioner,                      *      Special Master Zane
                                               *
        v.                                     *      Stipulation; hepatitis A (“Hep A”)
                                               *      vaccine; varicella vaccine;
SECRETARY OF HEALTH                            *      neurological abnormalities; seizures
AND HUMAN SERVICES,                            *      and dystonia
                                               *
                      Respondent.              *
                                               *
***************************************
Ramon Rodriguez, III, Rawls, McNelis, and Mitchell, P.C., Richmond, VA, for Petitioner
Ryan Pyles, United States Dep’t of Justice, Washington, DC, for Respondent

                                 UNPUBLISHED DECISION 1

        On June 11, 2013, the parties in the above-captioned case filed a Stipulation
memorializing their agreement as to the appropriate amount of compensation in this case.
Petitioners allege that their daughter suffered from neurological abnormalities, manifesting as
seizures and dystonia, as a consequence of her receipt of the hepatitis A (“Hep A”) and varicella
vaccines, which are vaccines contained in the Vaccine Injury Table, 42 C.F.R § 100.3(a), and
1
  Because this decision contains a reasoned explanation for the Special Master’s action in this
case, the Special Master intends to post it on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 113 Stat. 2899,
2913 (Dec. 17, 2002). All decisions of the Special Master will be made available to the public
unless they contain trade secret or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would clearly be an
unwarranted invasion of privacy. When such a decision or designated substantive order is filed,
a party has 14 days to identify and to move to redact such information before the document’s
disclosure. Absent a timely motion to redact, the decision will be made available to the public in
its entirety. If the Special Master, upon review of a timely-filed motion, agrees that the
identified material fits within the categories listed above, the Special Master shall redact such
material from the decision made available to the public. 42 U.S.C. § 300aa-12(d)(4); Vaccine
Rule 18(b).


                                                1
which Petitioners’ daughter received on or about August 30, 2007. Petitioners allege that their
daughter experienced the residual effects of this injury for more than six months. Petitioners also
represent that there have been no prior awards or settlement of a civil action for these damages.
Petitioners seek compensation related to her injuries pursuant to the National Vaccine Injury
Compensation Program, 42 U.S.C. §300aa-10 to 34.

        Respondent denies that the Hep A or varicella vaccines caused Petitioners’ daughter to
suffer from neurological abnormalities or any other injury and denies that Petitioners’
daughter’s current disabilities are sequelae of her alleged vaccine-related injury. Nonetheless,
the parties have agreed informally to resolve this matter. Stipulation, Appendix A hereto.

       The undersigned hereby ADOPTS the parties’ said Stipulation, attached hereto as
Appendix A, and awards compensation in the amount and on the terms set forth therein.
Specifically, Petitioner is awarded:

               a lump sum of $175,000.00, in the form of a check payable to petitioners as
               guardians/conservators of the estate of Kaitlyn Cox. This amount represents
               compensation for all damages that would be available under 42 U.S.C. § 300aa-
               15(a).

        The Court thanks the parties for their cooperative efforts in resolving this matter. In the
absence of a motion for review filed pursuant to RCFC, Appendix B, the Clerk is directed to
enter judgment accordingly. 2

       IT IS SO ORDERED.


                                              s/Daria J. Zane
                                              Daria J. Zane
                                              Special Master




2
  This document constitutes a final “decision” in this case pursuant to 42 U.S.C. § 300aa-
12(d)(3)(A). Unless a motion for review of this decision is filed within 30 days, the Clerk of the
Court shall enter judgment in accordance with this decision. Pursuant to Vaccine Rule 11(a), the
parties can expedite entry of judgment by each party filing a notice renouncing the right to seek
review by a United States Court of Federal Claims judge.

                                                 2